Citation Nr: 1307505	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-01 254	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in November 2011, which granted a joint motion for remand, vacated a December 2010 Board decision, and remanded the issue on appeal for additional development.  The appeal arose from a January 2008 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in May 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Although this case has been previously remanded for additional development, the Board finds that in light of the recent receipt of a June 2010 lay statement from K.D. and evidence that the Veteran's daughter L.C. may be a registered nurse further development is required for an adequate determination.  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board also finds that, based upon the available evidence of record, the credible evidence demonstrates the Veteran sustained a left knee injury of unknown severity during basic training, that he did not receive medical treatment for a left knee disorder during active service and his service treatment records are presumed to have been lost due to a fire at a VA records management facility, that he reported having had a left knee injury upon separation examination, that he initially began training in June 1953 with the 101st Airborne Division and at the time of separation in April 1955 he was serving as a wheel vehicle mechanic with the 223rd Field Artillery Battalion, that private medical records dated in April 1994 show he reported a previous history of "water on this knee" with diagnoses at that time of osteoarthritis with patellar chondromalacia, that a May 1994 private medical report noted he "recently had an accident at work with a pile of wood striking the knee with contusion in the [lateral] portion of the knee" with diagnoses of lateral left knee contusion and chondromalacia patella with osteoarthritis and probable cartilage damage, that L.C. recalled the Veteran having his "right" knee aspirated during her childhood, that the Veteran's spouse reported she began dating the Veteran in 1956 and recalled he had knee problems that summer, and that K.D. reported he had been acquainted with the Veteran since 1962 and recalled his having had left knee problems as long as he had known him.  Although the Veteran has also stated he received treatment during basic training and at his post at Fort Lewis, Washington, the Board finds these reports are inconsistent with the statements he provided in his initial application for service connection in July 2007.  

The Board notes that the record shows the Veteran's service treatment and personnel records are unavailable and that they may have been lost due to fire at a government storage facility.  In such cases, there is a heightened duty to assist him in developing the evidence that might support his claim, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  A review of private medical reports dated in November 1993 reveals that the Veteran received treatment at the St. Cloud VA medical facility in 1992 and 1993.  In light of the inconsistent evidence of record and the apparent unavailability of any records of the Veteran's treatment for a left knee disorder for more than 40 years after service, the Board finds that further efforts to obtain pertinent VA treatment records may assist the Veteran in substantiating his claim.  The Veteran should also be requested to provide clarification as to any medical training L.C. has received and as to whether her November 2008 reference to "right" knee problems was erroneous.  Therefore, further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request that the Veteran provide clarification as to any medical training L.C. has received and as to whether her November 2008 reference to "right" knee problems was erroneous.  Appropriate efforts must be taken to obtain any sufficiently identified records.  

2.  Appropriate efforts must be taken to obtain all pertinent VA treatment records since April 1955, to include reports of treatment the Veteran received at the St. Cloud VA medical facility in 1992 and 1993.  As many attempts as necessary to obtain these records must be taken, unless further efforts would be futile.

3.  Following completion of the above, obtain a VA medical opinion, to include any necessary examinations or tests, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a present left knee disability as a result of active service.  Opinions should be provided based on any examination findings; the credible lay evidence of prior injuries, symptom manifestation, and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

